Exhibit 10.1

 

EXECUTION VERSION

 

LIMITED WAIVER AND SIXTH AMENDMENT TO CREDIT AGREEMENT

 

THIS LIMITED WAIVER AND SIXTH AMENDMENT TO CREDIT AGREEMENT (this “Limited
Waiver”), dated as of June 30, 2015, is among GLOBAL POWER EQUIPMENT GROUP INC.,
a Delaware corporation (the “Borrower”), WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent for the Lenders, Swingline Lender and Issuing Lender
(the “Administrative Agent”), and the LENDERS (as defined in the Credit
Agreement defined below) signing this Limited Waiver.

 

BACKGROUND

 

A.                                    The Borrower, the Lenders and the
Administrative Agent are parties to that certain Credit Agreement, dated as of
February 21, 2012, as amended by that certain First Amendment to Credit
Agreement and First Amendment to Security Agreement, dated as of April 25, 2012,
that certain Second Amendment to Credit Agreement dated as of July 19, 2012,
that certain Third Amendment and Limited Waiver to Credit Agreement and Second
Amendment to Security Agreement, dated as of March 4, 2013, but effective as of
December 7, 2012, that certain Lender Joinder Agreement, effective as of
December 17, 2013, that certain Fourth Amendment and Limited Waiver to Credit
Agreement, dated as of December 22, 2014 and that certain Fifth Amendment and
Limited Waiver to Credit Agreement, dated as of May 28, 2015 (as amended, the
“Credit Agreement”).  The terms defined in the Credit Agreement and not
otherwise defined herein shall be used herein as defined in the Credit
Agreement.

 

B.                                    The Borrower has informed the
Administrative Agent and the Lenders that (i) the previously delivered audited
financial statements for the Fiscal Year ending December 31, 2014 and
accompanying Officer’s Compliance Certificate were incorrect, (ii) the
representations set forth in Section 6.26 of the Credit Agreement regarding such
financial statements and accompanying Officer’s Compliance Certificate were
incorrect each time such representations were made and (iii) as a result of such
incorrect financial statements, the Borrower has failed to keep proper books,
records and accounts in accordance with Section 7.7 of the Credit Agreement. 
The failure to keep proper books, records and accounts and the delivery of
incorrect financial statements for the Fiscal Year ending December 31, 2014,
together with an inaccurate Officer’s Compliance Certificate constitute a breach
of Sections 6.26, 7.1(a), 7.2(a) and 7.7 of the Credit Agreement, and constitute
Events of Default under Sections 9.1(c), (d) and (e) of the Credit Agreement
(collectively, the “Existing Events of Default”).

 

C.                                    In connection with the Fifth Amendment and
Limited Waiver to Credit Agreement, dated as of May 28, 2015, the Required
Lenders agreed to waive the Existing Events of Default and consented to an
extension of time until June 30, 2015 for the delivery of (i) the restated
audited financial statements for the Fiscal Year ending December 31, 2014 and
accompanying Officer’s Compliance Certificate and (ii) the quarterly financial
statements for the first fiscal quarter of the 2015 Fiscal Year and accompanying
Officer’s Compliance Certificate; provided such waivers and consent
automatically expire and are of no further force or effect if the Borrower fails
to deliver the items set forth in clauses (i) and (ii) above on or prior to
June 30, 2015.

 

--------------------------------------------------------------------------------


 

D.                                    The Borrower has requested that the
Lenders consent to an extension of time until to August 31, 2015 to (i) deliver
the restated audited financial statements for the Fiscal Year ending
December 31, 2014 and a corrected Officer’s Compliance Certificate, (ii) deliver
the quarterly financial statements for the fiscal quarter ending March 31, 2015
and accompanying Officer’s Compliance Certificate and (iii) deliver the
quarterly financial statements for the fiscal quarter ending June 30, 2015 and
accompanying Officer’s Compliance Certificate.

 

E.                                     Until such financial statements and
certificates are received by the Administrative Agent, the Borrower is willing
to agree to certain additional limitations on certain of its actions.

 

F.                                      The Required Lenders are willing to
agree to the requested waivers and consents subject to the provisions and
additional limitations of this Limited Waiver.

 

NOW, THEREFORE, in consideration of the covenants, conditions and agreements
hereafter set forth, and for other good and valuable consideration, the receipt
and adequacy of which are all hereby acknowledged, the Borrower, the Required
Lenders and the Administrative Agent covenant and agree as follows:

 

1.                                      LIMITED WAIVERS.

 

(a)                                 Subject to the terms of this Limited Waiver,
including, without limitation, compliance by the Borrower with each of the terms
of Section 2 below, the Required Lenders hereby agree, until August 31, 2015, to
(i) waive the Existing Events of Default, (ii) waive compliance by the Credit
Parties with Sections 7.1(a) and 7.2(a) of the Credit Agreement for the Fiscal
Year ending December 31, 2014 only and (iii) waive compliance with Sections
7.1(b) and 7.2(a) of the Credit Agreement for the first and second fiscal
quarters of the 2015 Fiscal Year only.  This Limited Waiver (x) is limited and
does not relate to any other covenant or provision of the Credit Agreement or
any other Loan Document, and (y) shall automatically terminate and be of no
further force or effect if (1) there exists any other Default or Event of
Default or (2) the Borrower fails to comply with any of the terms of Section 2
below.

 

(b)                                 For the avoidance of doubt, the limited
waivers provided in Section 1(a) do not waive (i) any other Default or Event of
Default (including any Event of Default arising from the Borrower’s failure to
comply with the financial covenants set forth in Section 8.15 of the Credit
Agreement), (ii) the retroactive adjustment of the Applicable Margin for any
period prior to August 31, 2015 in which the Consolidated Total Leverage Ratio
reported in any Officer’s Compliance Certificate is found to have been
inaccurately reported or (iii) the payment of accrued additional interest and
fees owing as a result of any such retroactive adjustment of the Applicable
Margin.

 

2.                                      LIMITED AND CONDITIONAL WAIVER;
REQUIREMENTS.  The Borrower agrees that the foregoing waiver is subject to, and
conditioned upon, the Borrower’s compliance with the each of following:

 

(a)                                 Limitation on Borrowings and Letters of
Credit.  The Borrower agrees that during the Waiver Period and notwithstanding
any provision in the Credit Agreement to the contrary, (i) the Borrower will not
be entitled to borrow more than $70,000,000 in the

 

--------------------------------------------------------------------------------


 

aggregate principal outstanding amount at any time for all Revolving Credit
Loans (and the Credit Parties hereby agree that, during the Waiver Period, the
Lenders have no obligation to make available Revolving Credit Loans to the
Borrower in excess of $70,000,000 in the aggregate principal outstanding for all
Revolving Credit Loans at any time) and (ii) the Borrower will not be entitled
to have more than $15,000,000 in L/C Obligations outstanding at any time (and
the Credit Parties hereby agree that, during the Waiver Period, the Issuing
Lender shall have no obligation to issue any Letter of Credit if, after giving
effect to such issuance, the L/C Obligations would exceed $15,000,000).  “Waiver
Period” means the period commencing on June 30, 2015 and ending on the earlier
of (x) the date that the Administrative Agent has received the financial
statements and Officer’s Compliance Certificates required to be delivered
pursuant to Section 2(c)(i) hereof and is in compliance with the requirements of
Section 2(c)(ii) hereof and (y) August 31, 2015.

 

(b)                                 No Swingline Loans.  The Borrower shall not
have any right to request, and none of the Administrative Agent, the Lenders, or
the Swingline Lender shall have any obligation to make, convert to, continue,
issue or participate in, any Swingline Loan during the Waiver Period.

 

(c)                                  Delivery of Financial Statements and
Officer’s Compliance Certificate.  The Borrower shall:

 

(i)                                     on or prior to August 31, 2015 (the
“Required Compliance Date”), deliver (x) the restated audited financial
statements for the Fiscal Year ended December 31, 2014 required by
Section 7.1(a) of the Credit Agreement and a report and opinion on such
financial statements by an independent certified public accounting firm in
accordance with Section 7.1(a) of the Credit Agreement, together with the
accompanying Officer’s Compliance Certificate required by Section 7.2(a) of the
Credit Agreement with respect to such Fiscal Year and (y) the financial
statements required by Section 7.1(b) of the Credit Agreement and the related
Officer’s Compliance Certificates required by Section 7.2(a) of the Credit
Agreement for the fiscal quarter ended March 31, 2015 and for the fiscal quarter
ended June 30, 2015,

 

(ii)                                  be in full compliance with Section 7.1(a),
Section 7.1(b) and Section 7.2(a) of the Credit Agreement (except for the delay
in delivery as permitted hereby) and all other terms of the Credit Agreement and
the other Loan Documents by the Required Compliance Date, and

 

(iii)                               upon delivery of the financial statements
and related Officer’s Compliance Certificates described above in
Section 2(c)(i), pay to the Administrative Agent, for the account of the
Lenders, the accrued additional interest and fees owing as a result of any
retroactive adjustment of the Applicable Margin for any period prior to
August 31, 2015.

 

For the avoidance of doubt and notwithstanding anything in the Credit Agreement
to the contrary, the failure (1) on the Required Compliance Date of the Borrower
to show that it

 

--------------------------------------------------------------------------------


 

was at all times during the term of this Agreement in compliance with the terms
of the Credit Agreement (except for the delay in delivery as permitted hereby),
including without limitation, the financial covenants set forth in Section 8.15
of the Credit Agreement as of the Fiscal Year ended December 31, 2014 and as of
each of the fiscal quarters ended March 31, 2015 and June 30, 2015, as
applicable, or (2) of the Borrower to deliver the financial statements and the
related Officer’s Compliance Certificates described above in
Section 2(c)(i) showing the compliance required in (1) above on or prior to the
Required Compliance Date will constitute an immediate Event of Default under the
Credit Agreement (without any grace period, cure period or notice of any kind).

 

(d)                                 Delivery of Updated Projections. On or
before August 4, 2015, the Borrower shall deliver an updated business plan and
operating and capital budget of the Borrower and its Subsidiaries for the 2015
Fiscal Year, such plan to be prepared in accordance with GAAP and to include, on
a monthly basis, the following:  a monthly operating and capital budget, a
projected Consolidated income statement, statement of cash flows and balance
sheet, with calculations demonstrating performance relative to the financial
covenants set forth in Section 8.15 of the Credit Agreement and a report
containing management’s discussion and analysis of such budget with a reasonable
disclosure of the key assumptions and drivers with respect to such budget,
accompanied by a certificate from a Responsible Officer of the Borrower to the
effect that such budget contains good faith estimates (utilizing assumptions
believed by the Borrower to be reasonable at the time of delivery of such
budget) of the financial condition and operations of the Borrower and its
Subsidiaries for the period covered thereby.

 

(e)                                  Additional Limitations on Certain Actions
During Waiver Period.  Borrower and each other Credit Party agrees that during
the Waiver Period no Credit Party will, nor will any Credit Party permit any
Subsidiary to:

 

1.                                      notwithstanding the provisions of
Section 8.1 of the Credit Agreement, create, incur or assume any Indebtedness
not owed by a Credit Party prior to the date hereof except (x) Indebtedness
permitted by Section 8.1(a) of the Credit Agreement and (y) unsecured
intercompany Indebtedness owed by the Borrower to any Foreign Subsidiary
(provided, that such Indebtedness shall be subordinated to the Obligations in a
manner reasonably satisfactory to the Administrative Agent).  For the avoidance
of doubt, the Credit Parties will not, nor will any Credit Party permit any
Subsidiary to create, incur or assume any intercompany Indebtedness during the
Waiver Period other than as permitted pursuant to clause (y) of the immediately
preceding sentence; provided, however, such intercompany Indebtedness owing by
the Borrower to any Foreign Subsidiary and any other intercompany Indebtedness
owing by the Borrower or any other Credit Party to a Non-Guarantor Subsidiary
and outstanding on the date hereof, may not be repaid during the Waiver Period;

 

2.                                      notwithstanding the provisions of
Section 8.2 of the Credit Agreement, create, incur, assume, or suffer to exist
any Lien not existing prior to the

 

--------------------------------------------------------------------------------


 

date hereof, except Liens permitted by Sections 8.2(a), (b), (c), (d), (e), (f),
(g), (l), (m)(ii) and (o) of the Credit Agreement;

 

3.                                      notwithstanding the provisions of
Section 8.3 of the Credit Agreement, make any Investments, except
(x) Investments permitted by Sections 8.3(b), (d), (e), (f), (k), (n), (o),
(p) and (q) of the Credit Agreement and (y) Investments by the Borrower and its
Subsidiaries in the form of Capital Expenditures permitted pursuant to the
Credit Agreement provided that such Investments shall not exceed $2,000,000
during the Waiver Period.  For the avoidance of doubt, the Credit Parties will
not, nor will any Credit Party permit any Subsidiary to make any Investments in
any Credit Party or in any Non-Guarantor Subsidiary during the Waiver Period
other than Investments in the form of a loan to the Borrower by any Foreign
Subsidiary (provided, that the Indebtedness in respect of such loan shall be
subordinated to the Obligations in a manner reasonably satisfactory to the
Administrative Agent);

 

4.                                      notwithstanding the provisions of
Section 8.4 of the Credit Agreement, merge, consolidate or enter into any
similar combination with any other Person or liquidate, wind-up or dissolve
itself (or suffer any liquidation or dissolution) except in accordance with the
terms of Sections 8.4(a) or (c) of the Credit Agreement;

 

5.                                      notwithstanding the provisions of
Section 8.5 of the Credit Agreement, make any Asset Disposition, except (i) the
granting of Permitted Liens described in Section 2(e)2. above, (ii) the transfer
of assets in connection with a transaction permitted by Section 2(e)4. above,
(iii) pursuant to  Section 8.5(j) of the Credit Agreement, and (iv) the making
of an Investment permitted by Section 2(e)3. above; and

 

6.                                      notwithstanding the provisions of
Section 8.6 of the Credit Agreement, declare, make or pay any Restricted
Payments of any kind during the Waiver Period.  For the avoidance of doubt, the
Borrower agrees that, notwithstanding any provision of the Credit Agreement or
any other Loan Document to the contrary, any declaration, making or payment of
any Restricted Payment during the Waiver Period will constitute an immediate
Event of Default under the Credit Agreement (without any grace period, cure
period or notice of any kind).

 

3.                                      PRICING DURING THE WAIVER PERIOD;
LIMITATION ON INTEREST PERIODS.

 

(a)                                 During the Waiver Period, Revolving Credit
Loans, Commitment Fees and letter of credit commissions will accrue at Pricing
Level V as set forth in the definition of “Applicable Margin” in the Credit
Agreement.  Notwithstanding the foregoing, during the Waiver Period, to the
extent the outstanding principal amount of all Revolving Credit Loans exceeds
$66,000,000, the Applicable Margin with respect to

 

--------------------------------------------------------------------------------


 

such excess shall be 3.25% for LIBOR Rate Loans (as increased by an amount equal
to the applicable Mandatory Cost, if any, for LIBOR Rate Loans that are
Alternative Currency Revolving Credit Loans)  and 2.25% for Base Rate Loans. 
For the avoidance of doubt and notwithstanding the limitation on borrowings set
forth in Section 2.1(a)(i) hereof, during the Waiver Period, the Commitment Fee
shall continue to be calculated at a rate per annum equal to the Applicable
Margin on the average daily unused portion of the Revolving Commitment of the
Revolving Credit Lenders (other than Defaulting Lenders).

 

(b)                                 Notwithstanding the provisions of
Section 4.1(b) of the Credit Agreement, during the Waiver Period, the Borrower
may only select an Interest Period of one (1) month in connection with each
borrowing of, continuation of or conversion to, a LIBOR Rate Loan.

 

4.                                      AMENDMENT TO CREDIT AGREEMENT.

 

(a)                                 Section 7.1 of the Credit Agreement shall be
amended to add a new subsection (f) thereto to read as follows:

 

(f)                                   Cash Flow Forecast.  On or before the
fifth Business Day of each calendar month (commencing on July 8, 2015), a
rolling 13-week cash flow forecast, in form and detail acceptable to the
Administrative Agent, which shall include, without limitation, forecasted cash
receipts and disbursements for the next succeeding 13-week period, and a
forecast-to-actual comparison for the month just ended.

 

(b)                                 The notice address for Wells Fargo as
Administrative Agent set forth in Section 11.1(a) of the Credit Agreement is
hereby revised to read as follows:

 

If to Wells Fargo as
Administrative Agent:

 

Wells Fargo Bank, National Association
MAC D1109-019
1525 West W.T. Harris Blvd.
Charlotte, NC  28262
Attention of:  Syndication Agency Services
Telephone No.:  (704) 590-2703
Facsimile No.:  (704) 590-3481

 

With copies to:

 

Wells Fargo Bank, National Association

MAC N9305-09L

90 S. 7th Street

Minneapolis, MN 55402

 

--------------------------------------------------------------------------------


 

Attention of: Kristine Netjes
Telephone No.: (612) 316-3008
Facsimile No.: (612) 316-1491
E-mail: kristine.b.netjes@wellsfargo.com

 

5.                                      REPRESENTATIONS AND WARRANTIES TRUE; NO
EVENT OF DEFAULT.  By its execution and delivery hereof, the Borrower represents
and warrants that, as of the date hereof and after giving effect to the limited
waivers set forth in Section 1 hereof:

 

(a)                                 other than the representations and
warranties with respect to the previously delivered financial statements for
Fiscal Year 2014, the representations and warranties contained in the Credit
Agreement and the other Loan Documents are true and correct in all material
respects, on and as of the date hereof as made on and as of such date, except
for any representation and warranty that is qualified by materiality or
reference to Material Adverse Effect, in which case such representation and
warranty shall be true and correct in all respects on and as of the date hereof
as if made on and as of such date, (except for any such representation and
warranty that by its terms is made only as of an earlier date, which
representation and warranty shall remain true and correct in all material
respects as of such earlier date, except for any representation and warranty
that is qualified by materiality or reference to Material Adverse Effect, in
which case such representation and warranty shall be true and correct in all
respects as of such earlier date);

 

(b)                                 no event has occurred and is continuing
which constitutes a Default or an Event of Default;

 

(c)                                  (i) the Borrower has full power and
authority to execute and deliver this Limited Waiver, (ii) this Limited Waiver
has been duly executed and delivered by the Borrower, and (iii) each of this
Limited Waiver and the Credit Agreement, as amended and affected hereby,
constitutes the legal, valid and binding obligations of the Borrower,
enforceable against the Borrower in accordance with their respective terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar state or federal debtor relief laws from
time to time in effect which affect the enforcement of creditors’ rights in
general and the availability of equitable remedies, regardless of whether
considered in a proceeding in equity or at law;

 

(d)                                 neither the execution, delivery and
performance of this Limited Waiver, nor the consummation of any transactions
contemplated herein, will conflict with, result in a breach of or constitute a
default under any indenture, agreement or other instrument to which the Borrower
is a party or by which any of its properties may be bound or any Governmental
Approval relating to Borrower, except to the extent such conflict, breach or
default, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect; and

 

(e)                                  no authorization, approval, consent, or
other action by, notice to, or filing with, any governmental authority or other
Person not already obtained (including the Board of Directors (or other similar
governing body) of the Borrower) is required for the execution, delivery or
performance by the Borrower of this Limited Waiver.

 

--------------------------------------------------------------------------------


 

6.                                      CONDITIONS TO EFFECTIVENESS.  This
Limited Waiver shall be effective as of June 30, 2015 (the “Limited Waiver
Effective Date”) subject to satisfaction or completion of the following:

 

(a)                                 the Administrative Agent shall have received
counterparts of this Limited Waiver executed by the Required Lenders;

 

(b)                                 the Administrative Agent shall have received
counterparts of this Limited Waiver executed by the Borrower and acknowledged by
each Subsidiary Guarantor;

 

(c)                                  the Administrative Agent shall have
received, for the account of each Lender timely executing this Limited Waiver, a
waiver fee equal to ten basis points (0.10%) of the Revolving Credit Commitment
of such Lender;

 

(d)                                 the Borrower shall have paid all fees,
charges and disbursements of counsel to the Administrative Agent (directly to
such counsel if requested by the Administrative Agent) to the extent accrued,
unpaid and invoiced prior to or on the Limited Waiver Effective Date; and

 

(e)                                  the Administrative Agent shall have
received, in form and substance satisfactory to the Administrative Agent and its
counsel, such other documents, certificates and instruments as the
Administrative Agent shall reasonably require.

 

7.                                      REFERENCE TO THE CREDIT AGREEMENT.

 

(a)                                 Upon the effectiveness of this Limited
Waiver, each reference in the Credit Agreement to “this Agreement”, “hereunder”,
or words of like import shall mean and be a reference to the Credit Agreement,
as amended and affected hereby.

 

(b)                                 The Credit Agreement, as amended and
affected by the Limited Waiver referred to above, shall remain in full force and
effect and is hereby ratified and confirmed.

 

8.                                      RELEASE.  As a material part of the
consideration for the Administrative Agent and the Lenders entering into this
Limited Waiver, the Borrower and each Subsidiary Guarantor (collectively, the
“Releasors”) agree as follows (the “Release Provision”):

 

(a)                                 The Releasors, jointly and severally, hereby
release and forever discharge the Administrative Agent, the Swingline Lender,
the Issuing Lender each Lender and the Administrative Agent’s, the Swingline
Lender’s, Issuing Lender’s and each Lender’s predecessors, successors, assigns,
officers, managers, directors, shareholders, employees, agents, attorneys and
other professionals, representatives, parent corporations, subsidiaries, and
affiliates (hereinafter all of the above collectively referred to as the “Lender
Group”), from any and all claims, counterclaims, demands, damages, debts,
agreements, covenants, suits, contracts, obligations, liabilities, accounts,
offsets, rights, actions, and causes of action of any nature whatsoever and
whether arising at law or in equity, presently possessed, whether known or
unknown, whether liability be direct or indirect, liquidated or unliquidated,
presently accrued, whether absolute or contingent, foreseen or unforeseen, and
whether or not heretofore asserted arising out of, arising under

 

--------------------------------------------------------------------------------


 

or related to the Loan Documents (collectively, the “Claims”), that Releasors
may have or allege to have against any or all of the Lender Group and that arise
from events occurring before the Limited Waiver Effective Date.

 

(b)                                 The Releasors agree not to sue any of the
Lender Group nor in any way assist any other person or entity in suing the
Lender Group with respect to any of the Claims released herein.  The Release
Provision may be pleaded as a full and complete defense to, and may be used as
the basis for an injunction against, any action, suit, or other proceeding which
may be instituted, prosecuted, or attempted in breach of the release contained
herein.

 

(c)                                  The Releasors acknowledge, warrant, and
represent to Lender Group that:

 

(i)                                    The Releasors have read and understand
the effect of the Release Provision.  The Releasors have had the assistance of
independent counsel of their own choice, or have had the opportunity to retain
such independent counsel, in reviewing, discussing, and considering all the
terms of the Release Provision; and if counsel was retained, counsel for
Releasors has read and considered the Release Provision and advised Releasors
with respect to the same.  Before execution of this Limited Waiver, the
Releasors have had adequate opportunity to make whatever investigation or
inquiry they may deem necessary or desirable in connection with the subject
matter of the Release Provision.

 

(ii)                                The Releasors are not acting in reliance on
any representation, understanding, or agreement not expressly set forth herein. 
The Releasors acknowledge that Lender Group has not made any representation with
respect to the Release Provision except as expressly set forth herein.

 

(iii)                            The Releasors have executed this Limited Waiver
and the Release Provision thereof as a free and voluntary act, without any
duress, coercion, or undue influence exerted by or on behalf of any person or
entity.

 

(iv)                             The Releasors are the sole owners of the Claims
released by the Release Provision, and the Releasors have not heretofore
conveyed or assigned any interest in any such Claims to any other person or
entity.

 

(d)                                 The Releasors understand that the Release
Provision was a material consideration in the agreement of the Administrative
Agent, Swingline Lender, Issuing Lender and each Lender to enter into this
Limited Waiver.

 

(e)                                  It is the express intent of the Releasors
that the release and discharge set forth in the Release Provision be construed
as broadly as possible in favor of Lender Group so as to foreclose forever the
assertion by the Releasors of any Claims released hereby against Lender Group.

 

--------------------------------------------------------------------------------


 

(f)                                   If any term, provision, covenant, or
condition of the Release Provision is held by a court of competent jurisdiction
to be invalid, illegal, or unenforceable, the remainder of the provisions shall
remain in full force and effect.

 

(g)                                  The Releasors acknowledge that they may
hereafter discover facts in addition to or different from those that they now
know or believe with respect to the Claims released herein, but the Releasors
expressly shall have and intend to fully, finally and forever have released and
discharged any and all such Claims. The Releasors expressly waive any provision
of statutory or decisional law to the effect that a general release does not
extend to Claims that the releasing party does not know or suspect to exist in
such party’s favor at the time of executing the release.

 

9.                                      COSTS, EXPENSES AND TAXES.  The Borrower
agrees to pay on demand all costs and expenses of the Administrative Agent in
connection with the preparation, reproduction, execution and delivery of this
Limited Waiver and the other instruments and documents to be delivered hereunder
(including the reasonable fees and out-of-pocket expenses of counsel for the
Administrative Agent with respect thereto).

 

10.                               SUBSIDIARY GUARANTOR’S ACKNOWLEDGMENT.  By
signing below, each Subsidiary Guarantor (a) acknowledges, consents and agrees
to the execution, delivery and performance by the Borrower of this Limited
Waiver, (b) acknowledges and agrees that its obligations in respect of its
Subsidiary Guaranty Agreement are not released, diminished, waived, modified,
impaired or affected in any manner by this Limited Waiver or any of the
provisions contemplated herein, (c) ratifies and confirms its obligations under
the Subsidiary Guaranty Agreement, and (d) acknowledges and agrees that it has
no claims or offsets against, or defenses or counterclaims to, the Subsidiary
Guaranty Agreement.

 

11.                               EXECUTION IN COUNTERPARTS.  This Limited
Waiver may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original and all of which when taken together shall
constitute but one and the same instrument.  For purposes of this Limited
Waiver, a counterpart hereof (or signature page thereto) signed and transmitted
by any Person party hereto to the Administrative Agent (or its counsel) by
facsimile machine, telecopier or electronic mail is to be treated as an
original.  The signature of such Person thereon, for purposes hereof, is to be
considered as an original signature, and the counterpart (or signature
page thereto) so transmitted is to be considered to have the same binding effect
as an original signature on an original document.

 

12.                               GOVERNING LAW.  This Limited Waiver and the
other Loan Documents and any claim, controversy, dispute or cause of action
(whether in contract or tort or otherwise) based upon, arising out of or
relating to this Limited Waiver or any other Loan Document (except, as to any
other Loan Document, as expressly set forth therein) and the transactions
contemplated hereby and thereby shall be governed by, and construed in
accordance with, the law of the State of New York.

 

13.                               WAIVER OF JURY TRIAL.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE

 

--------------------------------------------------------------------------------


 

LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS LIMITED WAIVER OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS LIMITED WAIVER AND THE OTHER
LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION.

 

14.                               HEADINGS.  Section headings in this Limited
Waiver are included herein for convenience of reference only and shall not
constitute a part of this Limited Waiver for any other purpose.

 

15.                               ENTIRE AGREEMENT.  THE CREDIT AGREEMENT, AS
AMENDED AND AFFECTED BY THIS LIMITED WAIVER, AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL  AGREEMENTS BETWEEN THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL  AGREEMENTS BETWEEN THE PARTIES.

 

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

 

--------------------------------------------------------------------------------

 


 

IN WITNESS WHEREOF, this Limited Waiver is executed as of the date first set
forth above.

 

 

BORROWER:

 

 

 

 

 

GLOBAL POWER EQUIPMENT GROUP INC.

 

 

 

 

 

By:

/s/ Raymond K. Guba

 

Name:

Raymond K. Guba

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT AND LENDERS:

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Swingline
Lender, the Issuing Lender and Lender

 

 

 

 

 

By:

/s/ Kristine Netjes

 

Name:

Kristine Netjes

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

U.S. BANK, NATIONAL ASSOCIATION,

 

as Syndication Agent and Lender

 

 

 

 

 

By:

/s/ Chris Dolence

 

Name:

Chris Dolence

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY,

 

as a Lender

 

 

 

 

 

By:

/s/ Janet L. Wheeler

 

Name:

Janet L. Wheeler

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Joseph T. Nash

 

Name:

Joseph T. Nash

 

Title:

Underwriting Senior Associate

 

--------------------------------------------------------------------------------


 

 

ACKNOWLEDGED AND AGREED TO:

 

 

 

AS SUBSIDIARY GUARANTORS:

 

 

 

 

 

WILLIAMS INDUSTRIAL SERVICES GROUP, L.L.C.

 

BRADEN MANUFACTURING, L.L.C.

 

WILLIAMS INDUSTRIAL SERVICES, LLC

 

WILLIAMS SPECIALTY SERVICES, LLC

 

WILLIAMS PLANT SERVICES, LLC

 

CONSTRUCTION & MAINTENANCE PROFESSIONALS, LLC

 

WILLIAMS GLOBAL SERVICES, INC.

 

KOONTZ-WAGNER CUSTOM CONTROLS HOLDINGS LLC

 

TOG HOLDINGS, INC.

 

TOG MANUFACTURING COMPANY, INC.

 

GPEG, LLC

 

HETSCO HOLDINGS, INC.

 

HETSCO, INC.

 

GLOBAL POWER TECHNICAL SERVICES, INC.

 

BRADEN HOLDINGS, LLC

 

 

 

 

 

By:

/s/ Raymond K. Guba

 

Name:

Raymond K. Guba

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------

 